                                  UNITED STA TES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE

    NANCY BRACKETT,
                   Plaintiff,
   v.                                                                  Case No. 3:20-CV-00500
    MRS BPO, LLC d/b/a MRS ASSOCIATES, INC.,
                   Defendant.


                               MOTION FOR ADMISSION PRO HAC VICE

          The undersigned, counsel for Defendant, MRS BPO, LLC d/b/a MRS Associates, Inc.
   moves for admission to appear in this action pro hac vice.

          Pursuant to E.D. Tenn. LR. 83.S(b)(l). FILING FEE= $90.00

                   I am a member in good standing of the highest court of the following state,
                   territory or the District of Columbia {list ALL states):
                   Minnesota and Wisconsin
                   AND I am a member in good standing of another U.S. District Court. A
                   certificate of good standing from the DISTRICT court is attached.).



          Pursuant to E.D. Tenn. LR. 83.5(b)(2). NO FILING FEE REQUIRED.

          D        An application for my admission to practice in this Court is currently pending.



          I declare under penalty of perjury that the foregoing is true and correct.

          Date: S /1"1 / i.,




   Name: Bradley R. Armstrong
   Firm: Moss & Barnett, PA
   Address:
            150 South Fifth Street, Suite 1200, Minneapolis, MN 55402


   Email address: bradley.armstrong@lawmoss.com
                 Once your motion is granted, you must register as an E-Filer with this Court. For
                                      instructions visit the Court's website.




Case 3:20-cv-00500-CEA-DCP Document 17 Filed 05/19/21 Page 1 of 2 PageID #: 74
AO 136 (Rev. I 0/13) Cc1tificatc of Good Standing



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                                  District of Minnesota

                                              CERTIFICATE OF GOOD STANDING




          I,                                                 Kate M. Fogarty                                                      , Cierk of this Court,


certify that                             Bradley R. Armstrong                                          , Bar#                   393524
                --------------------                                                                                  -------------


was duly admitted to practice in this Court on                    _ _ _ _1_21_1_2_12_0_1_3_ _ _ _ , and is in good standing as a member


of the Bar of this Court.


Dated at                                            St. Paul, MN                                                 on           05/12/2021
                                                                                   ··························-
                                                     (Location)                                                                  (Date)




                                                                                                                                  /,_,,."'-) i'

                                                                                                                                         ''
                                                                                                                                       /. /t·\J---·~--.
                                                                                                                                       f .
                             Kate M. Fogarty
                                   CLERK                                                                               DEPUTY CLERK




   Case 3:20-cv-00500-CEA-DCP Document 17 Filed 05/19/21 Page 2 of 2 PageID #: 75
